DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A Reply was filed 02/11/2022. The amendments to the claims, specification, and drawings have been entered. Claims 6-14 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Serene Sahar (Reg. No. 76,324) on 03/17/2022.

Claims 6 and 10 have been amended and presented as follows (clean versions):

Claim 6. (currently amended) A method of operating a magnet assembly in a tokamak, the method comprising:
	providing a magnet assembly including:

	a toroidal field coil including superconducting material, and
a controller;
	installing the inner poloidal field coil inside the toroidal field coil;
installing the outer poloidal field coil outside the toroidal field coil; and
supplying, by the controller, current to the inner poloidal field coil and the outer poloidal field coil to create a combined magnetic field produced by the combination of the inner poloidal field coil and the outer poloidal field coil,
wherein the combined magnetic field has a null at the toroidal field coil,
wherein the controller causes the null at a predetermined location on the toroidal field coil.

Claim 10. (currently amended) A magnet assembly for use in a tokamak, the magnet assembly comprising:
	a poloidal field coil assembly;
	a toroidal field coil including superconducting material;
	an inner poloidal field coil installed inside the toroidal field coil;
	an outer poloidal field coil installed outside the toroidal field coil; and

wherein the combined magnetic field has a null at the toroidal field coil,
wherein the controller is configured to cause the null at a predetermined location on the toroidal field coil.

Rejoinder
Claim 10 relates to original claim 1. Claim 6, previously held withdrawn, includes all of the features of allowable claim 10. Thus, claims 6-9 have been rejoined.

Allowable Subject Matter
Claims 6-14 are allowable over the prior art of record.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a controller and arrangement of poloidal field coils that are structurally configured to cause a magnetic null at a predetermined location on the toroidal field coil as recited in claims 6 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.



	

/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646